     Case 3:20-cr-00380-B Document 25 Filed 11/23/20              Page 1 of 1 PageID 125



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §               3:20-CR-380-B
                                             §
JASON SHEROD BALDWIN,                        §



                       ENTRY OF APPEARANCE OF CO-COUNSEL

I hereby enter my appearance as appointed co-counsel for the above-named defendant(s) in this
cause.

        I understand that it is my duty to continue to represent the above-named defendant(s) in
        connection with all matters relating to this cause, and in connection with all proceedings
        therein in this Court; to assist the defendant(s) with any appeal which the defendant(s)
        desires to perfect, and to represent the defendant(s) on appeal until a final judgment has
        been entered; unless and until, after written motion filed by me, I am relieved by Order of
        the Court.

In all cases an arraignment is scheduled promptly after the return or filing of an indictment or
information, at which time the defendant must enter a plea. Your attention is directed to Rule 12,
Federal Rules of Criminal Procedure, pertaining to pretrial motions.


Dated: November 23, 2020                     /s/ John M. Nicholson
                                             JOHN M. NICHOLSON
                                             Assistant Federal Public Defender
                                             Northern District of Texas
                                             Texas Bar # 24013240
                                             525 Griffin Street, Suite 629
                                             Dallas, Texas 75202
                                             Phone (214) 767-2746
                                             Fax (214) 767-2886
                                             john_nicholson@fd.org
